Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2005

Williamson v. Wexford Health Ser
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3481




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Williamson v. Wexford Health Ser" (2005). 2005 Decisions. Paper 1131.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1131


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 04-3481
                                ________________

                          LEONARD T. WILLIAMSON,

                                       Appellant

                                         v.

WEXFORD HEALTH SOURCES, INC.; STATE CORRECTIONAL INSTITUTION, at
 Pittsburgh (SCIP) Medical Department; DON GEORGE, RN; BONNIE BELL, RN;
     RACHELLE, RN; NOEL RANKIN, RN; MARSHA HANCOCK, RN; TOM
                   MCDONOUGH, PHYSICIANS ASSISTANT

                    ____________________________________

                  On Appeal From the United States District Court
                     For the Western District of Pennsylvania
                            (D.C. Civ. No. 03-cv-1240)
                  Magistrate Judge: Honorable Lisa Pupo Lenihan
                  _______________________________________

                    Submitted Under Third Circuit LAR 34.1(a)
                                 April 15, 2005

 Before: NYGAARD, VAN ANTWERPEN AND STAPLETON, CIRCUIT JUDGES

                              (Filed May 25, 2005 )
                            _______________________

                                   OPINION
                            _______________________

PER CURIAM

     Appellant Leonard T. Williamson appeals the District Court’s order granting the
defendants’ motions for summary judgment and dismissing his prisoner civil rights action

for failure to exhaust administrative remedies as required by 42 U.S.C. § 1997e(a). For

the reasons that follow, we will affirm.

       Williamson initiated an action in the District Court pursuant to 42 U.S.C. § 1983

alleging that he suffered seizures while temporarily confined at SCI-Pittsburgh because

he was not provided with medication that had been prescribed to treat his epilepsy. He

named as defendants the SCI-Pittsburgh medical department and various Department of

Corrections medical staff (“the DOC defendants”), as well as Wexford Health Sources,

Inc. (the contracted health services provider for the prison) and one of its employees (“the

Wexford defendants”). The DOC and Wexford defendants separately moved for

summary judgment, arguing that Williamson had failed to exhaust administrative

remedies. The parties consented to proceed before a Magistrate Judge, who granted both

motions. Williamson appealed.1

       The Prison Litigation Reform Act of 1995 (“PLRA”) prohibits an inmate from

bringing a civil rights suit alleging specific acts of unconstitutional conduct by prison

officials until the inmate has exhausted available administrative remedies. 42 U.S.C.

§ 1997e(a) (2001). The exhaustion requirement of the PLRA applies to grievance

procedures “regardless of the relief offered by the administrative procedures.” Booth v.



   1
   We review de novo the District Court’s order dismissing for failure to exhaust
administrative remedies and for failure to state a claim. See Mitchell v. Horn, 318 F.3d
523, 529 (3d Cir. 2003); Higgins v. Beyer, 293 F.3d 683, 688 (3d Cir. 2002).

                                              2
Churner, 532 U.S. 731, 741 (2001); see also Nyhuis v. Reno, 204 F.3d 65, 78 (3d Cir.

2000) (explaining that “the PLRA amended § 1997e(a) in such a way as to make

exhaustion of all administrative remedies mandatory–whether or not they provide the

inmate-plaintiff with the relief he says he desires in his federal action”).

       The Commonwealth’s inmate grievance process, outlined in DC-ADM 804,

consists of three stages of administrative review.2 An initial grievance must be submitted

to a Grievance Coordinator within 15 working days after the events upon which the

claims are based. DC-ADM 804 § VI.A.1.h. An inmate has 5 working days to appeal the

Grievance Coordinator’s decision to the Facility Manager or Superintendent of the local

prison. See id. at § VI.C.1.b. Once the intermediate decision is made, the inmate has 5

working days from the date the decision was received to file a final appeal with the

Secretary’s Office of Inmate Grievances and Appeals. See id. at § VI.D.1.b.

       It is undisputed that Williamson failed to follow this procedure. See Appellant’s

Br. at 3-4. On July 20, 2003, he submitted an initial grievance to the Grievance

Coordinator at SCI-Pittsburgh complaining that he had suffered two seizures because he

was not provided with medication that had been prescribed to treat his epilepsy. Id. at 3,

Exhibit A. By the time the Grievance Coordinator rendered a decision, Williamson had




   2
     All citations to DC-ADM 804 refer to the version in effect when Williamson was
denied his anti-seizure medication.

                                               3
been transferred back to SCI-Houtzdale and was receiving his medication. Id. at 3.

Williamson did not appeal the Grievance Coordinator’s decision.

       Williamson argues, essentially, that further administrative exhaustion would have

been futile because he had “received all the medical treatment he requested.” Appellant’s

Br., 6. In support of this assertion, Williamson relies on Perez v. Wisconsin Dept. of

Corrections, in which Judge Easterbrook suggested in dicta that exhaustion should not be

required when “the harm is done and no further administrative action could supply any

‘remedy.’” 182 F.3d 532, 538 (7 th Cir. 1999). Although we have acknowledged this

potential exception to the exhaustion requirement, we nevertheless held that “§ 1997e(a),

as amended by the PLRA, completely precludes a futility exception to its mandatory

exhaustion requirement.” See Nyhuis, 204 F.3d at 69 n.4, 71. Accordingly, Williamson

was required to present his claim at all levels of the administrative appeals process before

filing suit. Because any attempt to appeal the denial of the initial grievance would now

be time-barred, Williamson’s claim is procedurally defaulted. See Spruill v. Gillis, 372

F.3d 218, 230 (3d Cir. 2004) (holding that the PLRA’s exhaustion requirement contains a

procedural default component).

       For the foregoing reasons, we will affirm the District Court’s order granting the

defendants’ motions for summary judgment.




                                             4
WILLIAMSON v. WEXFORD HEALTH SOURCES, INC., ET AL. – NO. 04-3481

STAPLETON, Circuit Judge, dissenting:

       Williamson has epilepsy and twice daily must have doses of Lamictal (500 mg.)

and Depakote (100 mg.) to avoid having serious seizures. The defendants were made

aware of his condition and of his need for these medications. Despite this knowledge,

they did not provide him with these medications from July 13, 2003, through July 24,

2003. As a result, he experienced multiple seizures on July 17, 2003, July 18, 2003, July

22, 2003, and July 24, 2003. Williamson filed a grievance on July 20, 2003, seeking the

necessary medication. On August 7, 2003, the Grievance Officer issued the following

“Initial Review Response”:

       Mr. Williamson, Your Medication record was reviewed and the Block
       Nurse interviewed. The medications you arrived with were given to you.
       When that supply ran out the nurses informed the physician and requested a
       refill. They did not receive a refill and there was no lamictal to give you.
       The physicians were notified.

App. at Ex. B. As the Court notes, by the time this “Response” was prepared, Williamson

had begun to receive the medications he sought. The record is not clear as to whether this

relief was secured as a result of “the physicians [being] notified.” Suffice it to say that

Williamson’s grievance had either been successful or rendered moot as of the point in

time Williamson could have appealed the Initial Review Response.

       In this civil rights suit, Williamson charges defendants with deliberate indifference

to his serious medical need in violation of the Eighth Amendment. He seeks



                                              5
compensatory and punitive damages. The District Court held that Williamson had failed

to exhaust his administrative remedies as required by the Prison Litigation Reform Act

(“PLRA”).

       I would hold that the District Court erred. Williamson pursued the administrative

process available to him until his problem was satisfactorily resolved. The PLRA

requires only the exhaustion of “available remedies,” and, at that point, there was no

further administrative remedy “available” to him. Moreover, it clearly would serve no

purpose of the PLRA or Pennsylvania’s Prison Grievance Process to require one in

Williamson’s position to continue to press his grievance after securing a satisfactory

resolution of it, even in the very unlikely event that someone would listen to him if he did.

       In Nyhuis v. Reno, 204 F.3d 65 (3d Cir. 2000), we reviewed the policy

considerations supporting exhaustion requirements. They included:

       (1) avoiding premature interruption of the administrative process and giving
       the agency a chance to discover and correct its own errors; (2) conserving
       scarce judicial resources, since the complaining party may be successful in
       vindicating his rights in the administrative process and the courts may never
       have to intervene; and (3) improving the efficacy of the administrative
       process.

Id. at 75. We noted in Nyhuis that Congress “seems to have had [each of these policies]

in mind in enacting the PLRA.” Id. When an inmate has submitted his grievance to the

prison’s grievance process, it is apparent that none of these objectives would be served by

requiring the pursuit of that grievance beyond the point where the process can provide no

further remedy.

                                             6
       Williamson is not making a “futility” argument of the kind we rejected in Nyhuis.

There, the inmate did not file a grievance before initiating a civil rights action seeking

damages, a declaratory judgment and an injunction. When confronted with the argument

that he had failed to exhaust his administrative remedies, he pointed out that the

administrative process could not provide two of the three forms of relief he sought –

damages and a declaratory judgment. Because pursuit of his administrative remedies

would thus have been for the most part futile, he argued that exhaustion should be

excused. We rejected this argument, holding that as long as some remedy was available

through the administrative process, exhaustion could not be excused.

       Here, Williamson is not asking to be excused from the exhaustion requirement; he

claims to have satisfied it by pursuing his administrative remedies to the point where the

process could no longer provide some remedy.

       Among our exhaustion cases, the closet one to the facts of this case is Spruill v.

Gillis, 372 F.3d 218 (3d Cir. 2004). There, as here, the inmate claimed deliberate

indifference to a serious medical need and sought a damage recovery in a civil rights

action. There, as here, the inmate had pursued the grievance process until he had

exhausted possibility of any relief being secured – in Spruill’s case, he went through all

three grievance levels and, while he did receive some measure of medical care as a result,

his final appeal was denied on the ground that, by that time, he was receiving appropriate

care. The District Court dismissed his claim, holding that because he had not sought



                                              7
monetary relief from the prison in his grievances, he had not exhausted his administrative

remedies with respect to that relief and, accordingly, had procedurally defaulted his claim

to that relief. On appeal, we reversed, holding that although a failure to exhaust can result

in procedural defaults, Spruill’s damage claim was not procedurally defaulted because

Pennsylvania’s Grievance Process did not require that the inmate assert any monetary

claim that he might have. We allowed Spruill’s civil rights claim to go forward,

concluding as follows:

       Nothing in the Grievance System Policy would have put Spruill on notice
       that he had to ask for money damages – or any particular form of relief at
       all. Therefore we conclude that he has satisfied [the PLRA], and we cannot
       affirm the District Court’s dismissal on this failure-to-exhaust ground.

Id. at 234.

       Consistent with Spruill, I would allow Williamson’s claim to go forward here.




                                             8